Citation Nr: 1446194	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  07-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.

2.  Whether the May 2005 rating decision that granted service connection for
posttraumatic stress disorder (PTSD), a total disability rating based on individual unemployability (TDIU), and Dependents Educational Assistance was issued on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The appellant served on active military duty from August 1967 to April 1970.  He served in Vietnam and earned the Combat Action Ribbon.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an August 2005 decisional letter from the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) and a July 2010 Board remand.  The RO in Nashville, Tennessee currently has jurisdiction over the case.

In August 2008, the appellant testified with respect to the benefits claim at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board declined to reopen the benefits claim in an April 2009 decision.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Court Remand (Joint Motion) in January 2010, the Court remanded the Board's decision for development in compliance with the Joint Motion.  In July 2010, the Board remanded the claim for appropriate notice and readjudication.  

In April 2011, per the Board's July 2010 instructions, the RO determined that there was CUE in the May 5, 2005 rating decision.  The RO determined, however, that it represented harmless error because it was never processed.  The appellant filed a April 2012 notice of disagreement (NOD) with the April 2011 rating decision.

In June 2012, the Board remanded the CUE claim so that an SOC could be issued, and reopened and remanded the benefits claim for additional development.  Following completion of the requested action, as well as a continued denial of the appellant's claims, his appeal was returned to the Board for further appellate review.

The CUE issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant served on active duty from August 1967 to April 1970, but received an "other than honorable" discharge upon his separation.

2.  The actions that led to the appellant's discharge from service, including multiple periods of absent without leave (AWOL), constituted willful and persistent misconduct.

3.  The competent evidence does not demonstrate that the appellant was insane at the time of the offenses giving rise to the "other than honorable" discharge.

4.  The appellant received a clemency discharge pursuant to Presidential Proclamation 4313, which was not affirmed upon subsequent review by a discharge review board on an individual basis.


CONCLUSION OF LAW

The character of the appellant's active service is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5303 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.159, 3.354 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law generally imposes on VA certain notice and duty to assist provisions concerning claims for VA benefits.  However, VA's General Counsel has held that there is no duty to notify a claimant where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Further, there is no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004.  Here, undisputed facts render the appellant ineligible for the claimed benefit.  Moreover, there is no additional evidence that would substantiate the claim.  Therefore, the notice and duty to assist provisions do not apply.

In order to qualify for VA benefits, a claimant must first establish "veteran" status, as defined under VA law.  Frasure v. Principi, 18 Vet. App. 379, 385 (2004).  The term "veteran" is defined as a service member who was discharged or released from active military service under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1.  Where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  38 C.F.R. § 3.12.  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. 
§ 3.12(a). 

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge and, thereby, a bar to VA benefits.  However, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994).  Specifically, a discharge or release from service for one of the following reasons is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d). 

A discharge because of one of the above-identified offenses will not be a bar if it is found that the person was insane at the time of committing the offense causing the discharge.  38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354; VAOPGCPREC 20-97 (May 22, 1997), 62 Fed. Reg. 37955 (1997). 

The insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996). 

Behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  Personality disorders do not satisfy the definition of insanity as contemplated at 38 C.F.R. § 3.354.  VAOPGCPREC 20-97 (May 22, 1997).

Personnel records confirm that, in January 1968, the appellant was convicted by court martial for being AWOL from November 19, 1967 to December 27, 1967.  He was sentenced to 30 days of hard labor and forfeiture of pay.  In May 1968, the appellant was convicted by court martial for being AWOL from March 15, 1968 to March 21, 1968, and from March 24, 1968 to April 13, 1968.  He was sentenced to three months of hard labor and forfeiture of pay.  The appellant went AWOL a fourth time from October 18, 1969 to January 18, 1970.  

The DD 214 confirms that the appellant was discharged from active duty service in April 1970 with a character of service of under other than honorable conditions.  

In July 1973, the appellant filed a claim for educational benefits.  In a September 1973 administrative decision, the RO found that the appellant's discharge was a bar to VA benefits.  Specifically, the RO determined that the appellant's unauthorized absences were considered to be willful and persistent misconduct and were not considered to be of a minor nature.

Consequently, VA denied the educational benefits claim in November 1973, finding that the appellant's discharge was "under conditions which preclude entitlement to this benefit."  In a January 1974 letter, VA informed the appellant that he could request a review of his character of discharge from the Marine Corps. 

The appellant contends that the character of his discharge should not be a bar to VA benefits.  Specifically, he maintains that he went AWOL prior to serving in Vietnam in order to visit his grandmother, who was ill.  She reportedly died while the appellant was in Vietnam.  He further maintains that he suffered from PTSD upon returning from Vietnam, which resulted in drug and alcohol abuse and led to his final AWOL period.  See March 2006 Statement; Hearing Transcript 4 - 9.  

There is no evidence that the appellant was insane at any time he was AWOL.  Service treatment records contain no complaints of, findings of, or treatment for psychological problems.  The August 1967 enlistment examination and the April 1970 discharge examination contain normal psychiatric evaluations.  The appellant denied any complaints of a psychiatric nature on the accompanying medical history reports.  The Board acknowledges that the appellant was diagnosed with PTSD by an April 2005 VA examiner, and that the examiner related this condition to the appellant's combat experiences in Vietnam.  The fact that the appellant may have been suffering personal stress or psychiatric issues at the time is not enough to lead to a finding of insanity.  See Beck, 13 Vet. App. at 539.  

Moreover, the appellant's statements regarding his psychological condition when he returned from Vietnam are not credible.  A March 1970 document from the Office of the Staff Judge Advocate indicates that the appellant requested an undesirable discharge in order to avoid trial by court-martial.  The appellant contends that this statement is untrue.  During the August 2008 hearing, he testified that the consequences of his discharge were not explained to him at the time.  He stated:  

I was just uh, a confused young man at that time.  And I realize these were mistakes on my part and each of these offenses were due to my request for a leave to visit my ailing grandmother who had raised me as a child was denied.  Considering my youth and I was deeply into drugs and alcohol at that time, I would ask that you take these issues under consideration.  Hearing Transcript at 4.

Similarly, during the April 2005 VA examination, the appellant reported that his undesirable discharge was due to "behavioral problems and attitude problems and getting into trouble regarding alcohol and drugs."  On the July 2013 VA Form 9, the appellant stated that at the time of his discharge he was under distress, confused,  and had a "drinking and drug problem."  However, in a March 2006 statement, the appellant attributed his unauthorized absences to "PTSD symptomatology"  On the August 2006 notice of disagreement (NOD), he stated that "[m]y character of discharge was based on my inability to handle my PTSD conditions."  Thus, any assertions by the Veteran as to reasons why he went AWOL are not credible.

In addition, as a layperson without the appropriate medical training and expertise, the appellant is simply not competent to state whether he was insane at the time of his discharge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.2007).  He has not submitted (or indicated the existence of) competent medical evidence that he was insane by disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  See Zang v. Brown, 8 Vet. App. 246, 254 (1995); VAOPGCPREC 20-97 (May 22, 1997).

Accordingly, the Board concludes that the appellant has not met his burden of establishing insanity, and that the preponderance of the evidence weighs against such a finding.  See Struck, 9 Vet. App. at 145; VAOPGCPREC 20-97.  Thus, the appellant's discharge is considered a discharge under dishonorable conditions, pursuant to 38 C.F.R. § 3.12(d)(4), and insanity is not an applicable defense.

The appellant also contends that his discharge was pardoned by President Ford and is therefore not dishonorable.  See, e.g., April 2008 VA Form 21-4138.  The Board acknowledges that in June 1976, the appellant was granted a full and unconditional pardon and clemency discharge to replace his less than honorable discharge.  He was issued a DD Form 215, which shows satisfactory completion of alternate service pursuant to Presidential Proclamation No. 4313.  However, the evidence does not show that a Discharge Review Board, pursuant to 10 U.S.C.A. § 1553, has upgraded the appellant's discharge to under honorable conditions on an individual basis.  Without such upgrade, evidence of a clemency discharge pursuant to Presidential Proclamation No. 4313 does not entitle the appellant to receipt of VA pension and compensation benefits.

For the foregoing reasons, the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The character of the appellant's discharge is a bar to entitlement to VA benefits.




REMAND

The appellant requested a video conference hearing with respect to the CUE claim on the July 2013 VA Form 9.  Remand is warranted so that the appellant may be afforded the requested video conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video conference hearing for the issue of whether the May 2005 rating decision was issued on the basis of CUE, with appropriate notification to the appellant and his attorney.  After the video conference hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, return the claims file to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


